Citation Nr: 0917767	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an rating in excess of 20 percent for 
residuals of an anterior dislocation of the left shoulder, 
postoperative, with degenerative joint disease and status-
post hemiarthroplasty, from January 18, 2006 to November 28, 
2007, and from January 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to 
March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that denied a rating in excess of 20 
percent for residuals of an anterior dislocation of the left 
shoulder, postoperative, with degenerative joint disease.  
The Veteran filed a Notice of Disagreement in September 2007.  
By a January 2008 rating decision, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following left 
shoulder hemiarthroplasty, from November 29, 2007 to December 
31, 2008.  In addition, the RO further noted that from 
January 1, 2009, the Veteran's 20 percent evaluation for his 
service-connected left shoulder disability would be 
reinstated.  The RO issued a statement of the case in January 
2008 and the Veteran submitted a timely substantive appeal 
(VA Form 9) thereafter.   

In March 2009, the Veteran submitted additional evidence 
pertinent to his claim and waived initial RO consideration of 
this evidence.  See 38 C.F.R. § 20.1304 (2008). Nevertheless, 
as explained below, since this appeal must be remanded, 
initial consideration of this evidence should be undertaken 
by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran's original claim for service connection for his 
left shoulder disability was granted in an October 1988 
rating action.  The RO noted that during service, the Veteran 
had sustained a dislocation of his left shoulder and 
underwent surgical repair.  A 10 percent disability rating 
was assigned for residuals of an anterior dislocation of the 
left shoulder, postoperative and the disability was rated by 
analogy (38 C.F.R. § 4.20) to 38 C.F.R. § 4.71a, Diagnostic 
Code 5203, effective from May 23, 1988.      

By an April 2006 rating action, the RO recharacterized the 
Veteran's service-connected left shoulder disability as 
residuals of an anterior dislocation of the left shoulder, 
postoperative, with degenerative joint disease.  In addition, 
the RO increased the disability rating for the left shoulder 
disability from 10 percent to 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5201, effective from January 
18, 2006.  

In December 2006, the Veteran filed his current claim.    

VA Medical Center (VAMC) inpatient and outpatient treatment 
records show that in November 2007, the Veteran was diagnosed 
with traumatic arthritis of the left shoulder with glenoid 
screw, and underwent a left shoulder hemiarthroplasty with 
glenoid screw removal.  

By a January 2008 rating decision, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following left 
shoulder hemiarthroplasty, from November 29, 2007 to December 
31, 2008.  In addition, the RO further noted that from 
January 1, 2009, the Veteran's 20 percent evaluation for his 
service-connected left shoulder disability would be 
reinstated.

In October 2008, the Veteran's appeal was certified to the 
Board.  

In November 2008, the Veteran, through his representative, 
Disabled American Veterans (DAV), requested that his 
temporary total rating due to convalescence following left 
shoulder surgery be extended through April 2009.  In support 
of his claim, the Veteran submitted VAMC outpatient treatment 
records.  According to the records, in October 2008, the 
Veteran underwent a follow-up evaluation for his status post 
left shoulder hemiarthroplasty.  The examiner reported that 
the Veteran had been doing very well until August 2008, when 
he reached behind to pull a door and felt a "pop" and pain 
in his left shoulder.  According to the Veteran, following 
that incident, he had experienced increased left shoulder 
pain.  He noted that he also had pain in his cervical spine, 
with radiation down his left extremity.  After the physical 
examination, the examiner diagnosed the Veteran with 
increasingly symptomatic cervical spondylosis with C2-3 
congenital fusion, with spondylosis at C4-5-6 levels and left 
neuroforaminal narrowing contributing to radicular-type pain 
in the left upper extremity.  The examiner noted that an x-
ray of the Veteran's left shoulder showed good alignment of 
the implant.  According to the examiner, he reassured the 
Veteran that he saw "nothing bad" with the left shoulder 
replacement in spite of his symptoms of popping and that his 
symptoms seemed to be cervical spine related.  However, the 
examiner also stated that with the new onset of cervical 
spine issues which contributed to the left shoulder 
replacement pain, the Veteran would probably not be fully 
recovered and additional convalescence was recommended 
through April 1, 2009.    

In light of the above, the Board finds that the Veteran's 
claim for an extension of the temporary total rating based 
upon convalescence is inextricably intertwined with the 
increased rating claim in appellate status, and that the 
claims should be considered together.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  

In addition, the Veteran's last VA examination of his left 
shoulder was in April 2006, prior to his November 2007 left 
shoulder surgery (hemiarthroplasty).  In view of the surgery 
and claim of increased disablement, the RO must afford the 
Veteran a new examination to determine the current severity 
of his left shoulder disability.  38 C.F.R. § 3.327; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
orthopedic or joints examination to 
determine the current severity of his 
service-connected residuals of an anterior 
dislocation of the left shoulder, 
postoperative, with degenerative joint 
disease and status post hemiarthroplasty.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.

The examination must include complete 
range of motion of the left shoulder and 
the examiner is requested to indicate 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that there is any additional 
functional loss (i.e., additional loss of 
motion) of the left shoulder due to pain 
or flare-ups of pain supported by 
objective findings, or additional loss of 
motion due to weakness on movement, excess 
fatigability, incoordination, or any other 
relevant symptoms or sign or flare-ups of 
such symptoms.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support additional loss of motion; less 
likely weighs against such a finding.

The examiner should also comment on the 
effect of the Veteran's left shoulder 
disability on his employability.

2.  After completion of the above, and any 
other development deemed necessary, the RO 
should adjudicate the raised, intertwined 
claim for an extension of for the 
temporary total rating based upon 
convalescence beyond December 31, 2008 and 
then re-adjudicate the claim for a rating 
in excess of 20 percent for the Veteran's 
left shoulder disability for the 
appropriate periods of time before and 
after the period that the temporary total 
rating was in effect.  The RO must provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC), 
which addresses the evidence received in 
March 2009 and any subsequently received 
evidence, and they should be given an 
opportunity to respond.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

